MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                           Oct 01 2015, 10:03 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Marce Gonzalez, Jr.                                      Gregory Zoeller
Dyer, Indiana                                            Attorney General of Indiana
                                                         Indianapolis, Indiana

                                                         Cynthia L. Ploughe
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana




                                           IN THE
    COURT OF APPEALS OF INDIANA

Jason Lee DeGroot,                                       October 1, 2015
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         45A03-1412-CR-457
        v.                                               Appeal from the Lake County
                                                         Superior Court
State of Indiana,                                        The Honorable Diane Ross
Appellee-Plaintiff                                       Boswell
                                                         Trial Court Cause No.
                                                         45G03-1111-MR-7



Altice, Judge.


                                         Case Summary

Court of Appeals of Indiana | Memorandum Decision 45A03-1412-CR-457 | October 1, 2015        Page 1 of 6
[1]   Following his plea of guilty to Voluntary Manslaughter1 as a class A felony,

      Jason Lee DeGroot was sentenced to forty years in the Department of

      Correction. DeGroot now appeals, contending that his sentence is

      inappropriate pursuant to Indiana Appellate Rule 7(B).


[2]   We affirm.


[3]   Following the death of his wife in 2010, DeGroot resided in Hammond,

      Indiana with his ten-year-old son, Jason DeGroot, Jr. (Jason), and a family

      friend, Doretta Gonzalez. Sometime between 8 a.m. and 8 p.m. on November

      14, 2011, DeGroot shot Jason in the back as he lay face-down in bed. Jason

      died as a result of his injuries. The following afternoon, DeGroot spoke with

      Gonzalez on the telephone. Shortly thereafter, DeGroot shot himself in the

      chest and then climbed into bed with his already deceased son. Gonzalez

      arrived home a short time later and discovered them both. A Ouija board was

      found in the room and a copy of DeGroot’s wife’s obituary was posted on the

      wall above the bed.


[4]   DeGroot survived his injuries, and on November 29, 2011, the State charged

      him with Jason’s murder. On September 16, 2014, the State filed an amended

      information charging DeGroot with Count I, murder, and Count II, voluntary

      manslaughter. On the same date, DeGroot entered into a plea agreement




      1
        See Ind. Code § 35-42-1-3. We note that, effective July 1, 2014, this offense was reclassified as Level 2
      felony. Because DeGroot committed this offense prior to that date, it retains its prior classification as a class
      A felony.

      Court of Appeals of Indiana | Memorandum Decision 45A03-1412-CR-457 | October 1, 2015                 Page 2 of 6
      whereby he would plead guilty but mentally ill to voluntary manslaughter and

      the State would dismiss the murder charge. The plea agreement left sentencing

      to the discretion of the trial court, except that the minimum sentence would be

      thirty-two years. The trial court accepted the plea agreement and sentenced

      DeGroot to a term of forty years executed in the Department of Correction.


[5]   DeGroot contends that his sentence is inappropriate in light of the nature of his

      offense and his character. Article 7, section 4 of the Indiana Constitution grants

      our Supreme Court the power to review and revise criminal sentences. See

      Knapp v. State, 9 N.E.3d 1274, 1292 (Ind. 2014), cert. denied, 135 S. Ct. 978

      (2015). Pursuant to Ind. Appellate Rule 7, the Supreme Court authorized this

      court to perform the same task. Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind.

      2008). Per App. R. 7(B), we may revise a sentence “if, after due consideration

      of the trial court’s decision, the Court finds that the sentence is inappropriate in

      light of the nature of the offense and the character of the offender.” Inman v.

      State, 4 N.E.3d 190, 203 (Ind. 2014) (quoting App. R. 7). “Sentence review

      under Appellate Rule 7(B) is very deferential to the trial court.” Conley v. State,

      972 N.E.2d 864, 876 (Ind. 2012). DeGroot bears the burden on appeal of

      persuading us that his sentence is inappropriate. See id.


[6]   The determination of whether we regard a sentence as inappropriate “turns on

      our sense of the culpability of the defendant, the severity of the crime, the

      damage done to others, and myriad other factors that come to light in a given

      case.” Bethea v. State, 983 N.E.2d 1134, 1145 (Ind. 2013) (quoting Cardwell, 895

      N.E.2d at 1224). Moreover, “[t]he principal role of such review is to attempt to

      Court of Appeals of Indiana | Memorandum Decision 45A03-1412-CR-457 | October 1, 2015   Page 3 of 6
      leaven the outliers.” Chambers v. State, 989 N.E.2d 1257, 1259 (Ind. 2013). It is

      not our goal in this endeavor to achieve the perceived “correct” sentence in

      each case. Knapp, 9 N.E.3d at 1292. Accordingly, “the question under

      Appellate Rule 7(B) is not whether another sentence is more appropriate; rather,

      the question is whether the sentence imposed is inappropriate.” King v. State,

      894 N.E.2d 265, 268 (Ind. Ct. App. 2008) (emphasis in original).


[7]   In order to assess the appropriateness of a sentence, we first look to the

      statutory range established for the classification of the relevant offense.

      DeGroot was convicted of class A felony voluntary manslaughter. The

      advisory sentence for a class A felony is thirty years, with the minimum and

      maximum sentence being twenty and fifty years, respectively. Ind. Code § 35-

      50-2-4. DeGroot’s plea agreement, however, called for a minimum sentence of

      thirty-two years. Thus, DeGroot’s forty-year sentence was eight years above

      the minimum set forth in his plea agreement, but ten years short of the

      maximum. On appeal, DeGroot argues that in light of his mental illness and

      lack of criminal history, he should have received the minimum sentence

      allowed under the plea agreement.


[8]   The nature of DeGroot’s offense is disturbing, to say the least. DeGroot shot

      his ten-year-old son in the back as he lay face-down in bed. After doing so,

      DeGroot did not call the police or seek medical attention for Jason. Instead, he

      remained in the home until the next day, when he shot himself in the chest and

      then climbed into bed with Jason’s body. Gonzalez arrived home shortly

      thereafter and discovered DeGroot and Jason’s body. DeGroot’s actions were

      Court of Appeals of Indiana | Memorandum Decision 45A03-1412-CR-457 | October 1, 2015   Page 4 of 6
      the ultimate violation of his position of utmost trust as Jason’s only surviving

      parent, and particularly heinous in light of Jason’s young age.


[9]   While we acknowledge that DeGroot was diagnosed with depression and an

      anxiety disorder following his arrest, he has not established that his mental

      illness was significant enough to warrant a revision of his sentence. In Weeks v.

      State, our Supreme Court set out a list of factors bearing on the mitigating

      weight to be attributed to the defendant’s mental illness. 697 N.E.2d 28, 30

      (Ind. 1998). “These factors include: (1) the extent of the defendant’s inability to

      control his or her behavior due to the disorder or impairment; (2) overall

      limitations on functioning; (3) the duration of the mental illness; and (4) the

      extent of any nexus between the disorder or impairment and the commission of

      the crime.” Id. DeGroot has not directed our attention to any evidence

      suggesting that his ability to control his behavior was impaired due to his

      depression and anxiety, nor has he established that his functioning was limited

      in any way. Indeed, both Gonzalez and DeGroot’s mother reported that

      DeGroot was behaving normally the weekend before he killed Jason. Nor has

      DeGroot established that he suffered from any longstanding mental illness—

      rather, the record establishes that, aside from suffering attention-deficit disorder

      as a child, DeGroot had never been diagnosed with any mental illness prior to

      committing the instant offense.2 While DeGroot’s actions may have been




      2
        The cases upon which DeGroot relies in support of his argument that his mental illness warrants a
      reduction of his sentence are easily distinguishable from the case before us. See, e.g., Archer v. State, 689
N.E.2d 678, 686 (Ind. 1997) (sentence reduced where defendant’s mental illness was “well-documented and

      Court of Appeals of Indiana | Memorandum Decision 45A03-1412-CR-457 | October 1, 2015              Page 5 of 6
       motivated to some extent by his depression over the loss of his wife, the trial

       court gave DeGroot’s mental illness due consideration when it imposed a

       sentence ten years below the maximum.


[10]   With respect to his character, DeGroot argues that prior to the instant offense,

       he had been a caring and attentive father to Jason. DeGroot’s final actions

       toward his son, however, undermine this claim. We also note that DeGroot

       was suffering from some degree of mental illness at the time of the offense, and

       that he had previously lived a law-abiding life and had been gainfully

       employed. DeGroot’s violation of his position of trust and his failure to seek

       medical attention for Jason after the shooting, however, reflect negatively on

       his character. On balance, we cannot conclude that his forty-year sentence for

       class A felony voluntary manslaughter is inappropriate.


[11]   Judgment affirmed.


[12]   Baker, J., and Najam, J., concur.




       long-standing” and “limit[ed] his ability to function”); Gambill v. State, 675 N.E.2d 668, 678 (Ind. 1996)
       (sentence reduced where overwhelming evidence was presented that defendant was gravely mentally ill at the
       time of the offense).

       Court of Appeals of Indiana | Memorandum Decision 45A03-1412-CR-457 | October 1, 2015          Page 6 of 6